Citation Nr: 1116833	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for emphysema, to include as due to inservice exposure to herbicides.

2.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to inservice exposure to herbicides.

3.  Entitlement to service connection for sleep apnea, to include as due to inservice exposure to herbicides.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for chronic fatigue, to include as due to inservice exposure to herbicides.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for testicular cancer.

8.  Entitlement to a compensable evaluation for residuals of a left eye laceration.

9.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971, and on active duty for training (ACDUTRA) from April 1972 to September 1972.  This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2004 and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issues of entitlement to service connection for chronic fatigue; entitlement to increased evaluations for residuals of a left eye laceration and for diabetes mellitus, type II; and entitlement a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) are addressed in the Remand portion of the decision below and are remanded to RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's current emphysema and chronic obstructive pulmonary disease (COPD) were not shown to have been present in service, or for many years thereafter, nor is either the result of any incident occurring during his military service, to include as due to inservice exposure to herbicides.

2.  The Veteran's current sleep apnea is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service, to include as due to inservice exposure to herbicides.

3.  The Veteran's current headaches, diagnosed as tension headaches, are not shown to have been present in service, or for many years thereafter, nor are they the result of any incident occurring during his military service.

4.  The Veteran's current low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service.

5.  In June 1996, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for testicular cancer, status post right inguinal orchiectomy and hair loss.  Although provided notice of this decision that same month, the Veteran did not perfect an appeal thereof.
 
6.  Evidence associated with the claims file since the unappealed June 1996 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for testicular cancer.


CONCLUSIONS OF LAW

1.  Emphysema was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  COPD was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Sleep apnea was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  A chronic headache disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  A low back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Evidence submitted to reopen the claim of entitlement to service connection for testicular cancer is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's December 2004 and March 2006 letters to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As for his claims for service connection, the RO's letters informed the Veteran of what evidence was required to substantiate his claims for service connection, and notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  As for his claim to reopen, the RO's December 2004 notice letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim of service connection for testicular cancer, status post right inguinal orchiectomy and hair loss, was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the Dingess requirements, the RO's March 2006 notice letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's December 2004 and March 2006 notice letters effectively satisfied the notice requirements with respect to the issues being adjudicated herein.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.    

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for the Veteran's claim seeking service connection for headaches, the RO scheduled the Veteran for the appropriate VA examination to consider the etiology of the Veteran's current headaches.  Specifically, the June 2007 VA general medical examination was performed by a VA medical doctor that had reviewed the Veteran's claims file, reviewed the history of his headaches with the Veteran, examined the Veteran, and included a rationale for the conclusion reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As for the Veteran's remaining claims of service connection, the Board finds that the evidence does not establish that an event, injury, or disease relating to any of these conditions occurred in service.  Moreover, for reasons discussed more fully below, the Board finds that the evidence does not establish any continuity of symptomatology regarding any of these conditions following the Veteran's discharge from military service, and there is no indication that any of the Veteran's current conditions may be related to his military service.  Specifically, the first evidence of complaints or treatment for any of these conditions is over 20 years following the Veteran's discharge from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Accordingly, no examination or medical opinion is required in order to adjudicate these issues on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

As for his claim to reopen, the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  For the reasons indicated below, the Board finds that new and material evidence has not been submitted.  Therefore, a VA examination is not required regarding this issue.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In June 2009, the Veteran, acting through his representative, submitted additional VA medical evidence directly to the Board.  In February 2011, the Veteran's representative submitted a waiver of RO consideration of this evidence.  20 C.F.R. 1304(c).  Accordingly, the Board may proceed to adjudicate the issues on appeal with consideration of this evidence in the first instance.  20 C.F.R. 19.9(b)(3).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

Under 38 C.F.R. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be presumed for arthritis and malignant tumors, if it is shown that the Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and this condition manifested to a degree of 10 percent within one year from the date of discharge with no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A.  Emphysema and COPD

The Veteran is seeking entitlement to service connection for emphysema and COPD.  He attributes these conditions to his inservice exposure to herbicides, including Agent Orange.

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

Historically, the Veteran served on active duty in the Army from January 1969 to August 1971, and on ACDUTRA from April 1972 to September 1972, including service in the Republic of Vietnam from August 1970 to August 1971.  A review of his service treatment records was silent as to any complaints of or diagnosis of any lung disorder.  In March 1971, the Veteran was treated for pain in his chest upon inhalation.  Physical examination revealed tenderness in the pectoral muscles.  A March 1971 treatment report concluded with an impression of muscle strain.  His August 1971 separation examination noted that physical examination of his lungs, as well as an x-ray examination of his chest, were both normal.  

In August 2003, the Veteran filed his present claim seeking entitlement to service connection for emphysema and COPD.  Currently, the Veteran has been diagnosed with multiple lung disorders, including bronchitis, emphysema and COPD.  The first post service complaint or a diagnosis of any lung disorder is not shown until 1996.  A February 1996 private treatment report noted that the Veteran was a heavy smoker with a 11/2 pack per day history for over 20 years.  Physical examination revealed no chest pain or shortness of breath.  A June 1996 private treatment report noted that the Veteran reeked of nicotine.  A September 1996 treatment report noted that the Veteran had a chronic cough, and that he was a chronic nicotine abuser.  Physical examination of the lungs revealed some wheezes.  A July 1998 private treatment report revealed a complaint of chest pain for the past week.  The report concluded with a diagnosis of bronchitis.  Subsequent treatment reports, beginning in 2003, revealed diagnoses of emphysema and COPD.  

Whether the Veteran was exposed to herbicide agents during his service is immaterial in this case because emphysema and COPD are not presumptively linked to herbicide exposure under the applicable regulations, and because there is no competent evidence linking the Veteran's emphysema or COPD to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

When a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's service treatment records are negative for any evidence of emphysema and COPD.  Moreover, his August 1971 separation examination noted that physical examination of his lungs, as well as an x-ray examination of his chest, were both normal.  

Following his discharge from the service, the first complaint or treatment for any lung disorder, including bronchitis, emphysema, and COPD, is not shown until 1996, which is 25 years after the Veteran's discharge from the service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In addition, the Veteran has not alleged having emphysema and COPD prior to the late 1980s.  At his December 2005 RO hearing, the Veteran testified that he finally went to a private physician and was diagnosed with COPD in the late 1980s.  He further testified that the same private physician diagnosed him with emphysema, and that he had this disorder for many years.  While the Veteran and his spouse have submitted statements noting breathing problems for a number of years, he has not alleged having any lung disorder or breathing problems during service, or having had ongoing problems since his discharge from the service.  Thus, continuity of symptomatology from service is not shown or even alleged herein.  Indeed, neither of these conditions is shown to have manifested until decades after the Veteran separated from service.  For service connection to be granted there must be competent evidence of a nexus between the Veteran's current emphysema and/or COPD and his military service, unless there is a presumptive basis upon which to grant service connection, which is absent herein.  

The Veteran has claimed that his current emphysema and COPD are the result of his smoking habit which he contends he developed during his active military service.  With respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a).  Moreover, there is no evidence or allegation that his smoking is the result of another service-connected disability.  VAOPGCPREC 6-03, 69 Fed. Reg. 25178 (2004)).

The only opinion of record regarding the etiology of the Veteran's emphysema and COPD comes from the Veteran and his spouse's statements and testimony, and their statements are not competent evidence on complex medical matters, including whether there is a nexus between the Veteran's current emphysema and/or COPD and his military service, or to any incident therein.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims of entitlement to service connection for emphysema and COPD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Sleep Apnea

Based upon its review of the Veteran's claims folder, the Board finds that service connection for sleep apnea must be denied.  The Veteran's service treatment records are completely silent as to any treatment for or diagnoses of sleep apnea.  

The Veteran filed his claim seeking service connection for sleep apnea in August 2003.  The first post service evidence noting any complaints of or diagnosis of sleep apnea was not shown until 2003, over 30 years after the Veteran's discharge from the service.  Mense, 1 Vet. App. at 356. 

Whether the Veteran was exposed to herbicide agents during his service is immaterial in this case because sleep apnea is not presumptively linked to herbicide exposure under the applicable regulations, and because there is no competent evidence linking the Veteran's sleep apnea to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

In this case, the Veteran has not alleged having sleep apnea during service.  At his December 2005 RO hearing, the Veteran testified that this disorder was first diagnosed around 2003, the same time his diabetes mellitus was diagnosed.  

The Board also finds that there is no competent evidence of record linking the Veteran's current sleep apnea to his active duty military service or any incident therein.  Moreover, there is no competent evidence of record linking this condition on a secondary basis to any of his service-connected disabilities.

In the absence of competent evidence that the Veteran's current sleep apnea is related to his military service or to a service-connected disability, the preponderance of the evidence is against the claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.  

C.  Headaches

After reviewing the Veteran's claims folder, the Board concludes that service connection is not warranted for headaches.  

The Veteran's service treatment records are negative for any diagnosis of a chronic headache disorder.  However, a March 1971 treatment report noted the Veteran's complaints of headaches from driving Yellow Bird."  A history of an injury in February 1971 was noted to have resulted in a cut on the left side of the left eye that resulted in five sutures.  The report noted that the Veteran requested a profile from driving, and was prescribed no driving for 24 hours.  No follow up treatment for or complaints of headaches were indicated.  The report of the Veteran's August 1971 separation examination revealed findings of a normal neurological examination.  

Following his discharge from the service, a complaint or diagnosis of headaches was not shown until July 2004, over 30 years after the Veteran's discharge from military service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense, 1 Vet. App. at 356.  

In this case, while the Veteran's statements are competent evidence to report having a history of headaches since service, these statements are not competent evidence to establish a diagnosis or etiology of his current headaches.  Espiritu, 2 Vet. App. at 494-95.  That is, the evidence does not show that the Veteran has the medical training and expertise necessary to render etiological opinions in instances or circumstances that are beyond the knowledge of a lay person.  Moreover, to the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since his military service, the Board finds that his contentions are inconsistent with the contemporaneous statements, are not supported by the evidence, and are not credible.  Specifically, the Board notes that the Veteran's service treatment records reflect only a single complaint of headaches, without any follow-up treatment, during his military service.  His August 1971 separation examination revealed findings of a normal neurological examination.  Thereafter, there is no record of any treatment or complaints of headaches for decades.  The Veteran failed to reference having headaches related to his military service in a prior claim seeking service connection for various disabilities filed in March 1996.  When asked at his December 2005 RO hearing when he first sought treatment for headaches, he replied 1991, when he sobered up.  Prior to that, he testified that he stayed drunk, and that alcohol was his medication.  However, the Veteran's June 2007 VA general physical examination report noted that he reported a history of headaches which started after he quit drinking.  Finally, the VA examiner in June 2007 opined that the Veteran's current headaches, diagnosed as tension headaches, were less likely as not caused by or a result of the headache he experienced in March 1971.  In support of this opinion, the VA examiner noted that the Veteran reported that he started to have headaches in the late 1990s, when he stopped drinking alcohol.  The VA examiner further noted that there was no evidence in the medical records that the Veteran complained of headaches stemming from the incidents noted in his service treatment records.  Finally, the VA examiner noted that while head injuries can cause post-concussive headaches, they will start within days to weeks of the injury and usually resolve after weeks or months.   

The Board finds the absence of more than one notation of headaches on his service treatment records, the normal neurological findings on his August 1971 separation examination, the Veteran's inconsistent reporting as to when he started to have headaches, the absence of any post service medical treatment for headaches for more than 30 years after his discharge from the service, and the VA examiners opinion that the Veteran's current tension headaches were "less likely as not" related to his inservice complaint of headaches, to be far more probative on the issue of whether the Veteran incurred or aggravated chronic headaches during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, service connection for headaches is not warranted, as the competent, probative, and credible evidence does not show an etiological connection between the Veteran's current tension headaches and his military service, or to any incident therein.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection for headaches, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

D.  Low Back Disorder

The Veteran is seeking entitlement to service connection for a low back disorder.  At his December 2005 RO hearing, he testified that he pulled a muscle in his back while he was lifting bridge forms during military service.  He further indicated that he did not seek any treatment for this injury, but that his sergeant let him have a couple days off.  He also testified that following his discharge from the service he had back problems again in 1987.  

After reviewing the Veteran's claims file, the Board concludes that service connection is not warranted for a low back disorder.  Initially, the Board finds that the Veteran's service treatment records are silent as to any complaints of or findings of a low back disorder.  Moreover, his August 1971 separation examination noted that his spine was normal.  

Following his discharge from the service, a complaint or diagnosis of a low back disorder was not shown until the Veteran filed his present claim in 2003, over 30 years after his discharge from military service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense, 1 Vet. App. at 356.  Moreover, the Veteran failed to reference having a low back disorder related to his military service in a prior claim seeking service connection for various disabilities filed in March 1996.  

An April 2005 VA general medical examination noted the Veteran's history of low back pain.  The Veteran denied having any specific back injury, and also that he had a number of jobs subsequent to service discharge which involved heavy lifting and manual labor.  A September 2005 VA treatment report noted that the Veteran was seen for complaints of a two-month history of spontaneous pain in his low back radiating into his hips and buttocks, bilaterally.  The report noted that he denied any back trauma.  Physical examination revealed pain with forward flexion and hyperextension of the lumbar spine.  The report also noted that an August 2005 x-ray examination revealed degenerative disease at L1-L2 and degenerative disc disease, with mild annular bulge, small posterior annular tear, at L4-L5.  The report concluded with an impression of degenerative disease of the lumbar spine, with low back pain.  A May 2009 VA treatment report noted the Veteran's history of increasing lower back pain.  Physical examination revealed tense paraspinal muscles, with no tenderness on palpation over the vertebral spines.  X-ray examination of the spine revealed mild degenerative changes throughout the lumbar spine, with moderate endplate irregularity involving the superior endplate of the L2 vertebral body.  The report concluded with an impression of chronic back pain, most likely secondary to deconditioning with poor posture and increased weight.  

In this case, while the Veteran's statements are competent evidence to report having low back pain, these statements are not competent evidence to establish a diagnosis or etiology of his current low back disorder, diagnosed as degenerative disease of the lumbar spine.  See Espiritu, 2 Vet. App. at 494-95.  Thus, while the Veteran's statements are competent evidence to report what comes to him through his senses, he does not have medical expertise, and therefore his statements are not competent evidence of a medical opinion on a matter so complex as the diagnosis of a low back disorder or to the etiologic relationship between his current degenerative disease of the lumbar spine to his military service.  See Layno, 6 Vet. App. 465; see also Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  
Moreover, to the extent that the Veteran contends that service connection for a low back disorder is warranted based on a continuity of symptomatology since his military service, the Board finds that his contentions are inconsistent with the contemporaneous statements, are not supported by the evidence, and are not credible.  Specifically, the Veteran's post service treatment records indicated that he denied having any history of a specific back trauma.  It wasn't until more recently, after the Veteran's recent claim, that any allegation of ongoing continuity of symptomatology related to his low back since his military service has been made.  Moreover, at his December 2005 RO hearing, the Veteran testified that following his discharge from the service he had back problems again in 1987, which would be over 15 years after his discharge from the service.  The Board finds the absence of any treatment or complaints of low back pain in his service treatment records, the medical findings of normal spine on his August 1971 separation examination, as well as post service VA treatment records noting that the Veteran denied any back trauma, the Veteran's history of jobs involving heavy lifting and manual labor, and the absence of any post service medical treatment having been shown for this condition for more than 30 years after service, to be far more probative on the issue of whether the Veteran incurred or aggravated a chronic low back disorder during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran is not entitled to presumptive service connection based upon his combat service pursuant to 38 U.S.C.A. 1154(b) (2010).  Specifically, the Veteran has not related his current low back disorder to any incident or injury relating to combat.

Accordingly, service connection for a low back disorder, diagnosed as degenerative changes throughout the lumbar spine, is not warranted, as the probative evidence does not show an etiological connection between the Veteran's current low back disorder and his military service.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

E.  New and Material Claim

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In addition to new and material evidence, revised 38 C.F.R. § 3.156(c), effective on or after October 6, 2006, provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. 
§ 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

A June 1996 RO rating decision denied the Veteran's initial claim seeking service connection for testicular cancer, status post right inguinal orchiectomy and hair loss.  Notice of the RO's June 1996 rating decision was sent to the Veteran that same month.  He did not appeal this decision.  See 38 C.F.R. § 20.201 (2010).  Accordingly, the June 1996 RO decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  
 
The June 1996 RO rating decision concluded that the Veteran's testicular cancer, status post right inguinal orchiectomy and hair loss, was not shown to have been incurred or aggravated during service, and that there was no nexus shown between this condition and the Veteran's military service.  The RO's decision also noted that testicular cancer was not presumptively linked to herbicide exposure under the applicable regulations.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Evidence in the claims folder at the time of the RO's June 1996 RO decision included the Veteran's service treatment records, statements made by the Veteran, and post service medical evidence reflecting that the Veteran was treated for testicular cancer, status post right inguinal orchiectomy and hair loss, in 1996.  The post service treatment records in the file at that time noted that the Veteran first noticed having a lump in his right testicle in 1995.

Following the RO's June 1996 RO decision, the Veteran's service personnel records file was received in June 2004.  These records, however, are not relevant to the issue of whether the Veteran's testicular cancer was related to his military service.  See 38 C.F.R. § 3.156(c).  The first diagnosis of this condition is still not shown until 1996, with manifestations first noted in the year before.

In support of his claim to reopen, VA and private medical treatment records from 1996 to 2009, and lay statements and testimony from the Veteran and the Veteran's spouse were obtained.  This evidence is not new and material to the issue herein, as it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for testicular cancer.  38 C.F.R. § 3.156.  

While the newly received medical evidence noted the Veteran's history of testicular cancer, no evidence has been received indicating that the Veteran's testicular cancer manifested symptoms prior to 1995, or was otherwise etiologically linked to the Veteran's military service.  Accordingly, all of this evidence is cumulative of the evidence of record, as it does not raise a reasonable possibility that the Veteran's testicular cancer was related to his military service.

The Veteran and his spouse provided testimony in support of the claim to reopen noting that it was rare for a 45-year old man to develop testicular cancer.  The Veteran also attributed his testicular cancer to his hepatitis.  To the extent these statements attribute testicular cancer to his inservice exposure to Agent Orange, they are essentially cumulative of his prior allegations, and thus not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  Moreover, where, as here, resolution of an issue under consideration turns on a medical matter, an unsupported lay statement, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Even if the Veteran's contention as to the rareness of testicular cancer developing in a 45-year old man were accepted as true, this contention does not relate the Veteran's testicular cancer to his military service.  As for the alleged etiological relationship between testicular cancer and hepatitis, the Board finds the statements of the Veteran and his spouse are not competent evidence to link testicular cancer to his hepatitis.  Moreover, service connection for hepatitis has not been established.

Thus, the newly submitted statements and testimony herein are not new and material evidence and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the decision remains final, and the appeal is denied.


ORDER

Service connection for emphysema is denied.

Service connection for COPD is denied.

Service connection for sleep apnea is denied.

Service connection for headaches is denied.

Service connection for a low back disorder is denied.

New and material evidence not having been received, the claim for entitlement to service connection for testicular cancer is not reopened, and the appeal is denied.


REMAND

The Veteran is seeking entitlement to service connection for chronic fatigue; entitlement to increased evaluations for residuals of a left eye laceration and for diabetes mellitus, type II; and entitlement to TDIU.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Initially, the evidence of record is unclear as to whether the Veteran currently has a chronic fatigue disorder related to his military service, or simply experiences symptoms of fatigue related to a service-connected disability.  A private October 2003 treatment report noted an assessment of fatigue, which may be secondary to sleep apnea.  The report also noted that the Veteran's initial work up for fatigue is what led to the diagnosis of diabetes mellitus, type II.  A private March 2004 treatment report noted the Veteran's complaints of fatigue.  It also noted that the medical findings do not meet the criteria for a diagnosis of fibromyalgia or chronic fatigue syndrome.  A May 2006 VA treatment report provided an assessment of fatigue.  The VA physician noted that no organic cause for the Veteran's fatigue could be identified, and that the increase in fatigue could be secondary to psychiatric reasons, including posttraumatic stress disorder (PTSD).  Under these circumstances, the Board concludes that the Veteran must be scheduled for the appropriate VA examination to determine if he currently has a chronic fatigue disorder, and if so, whether it is related to his military service.

In his September 2010 Written Brief, the Veteran's representative argued that the Veteran's residuals of a left eye laceration and diabetes mellitus, type II, had worsened in severity and warranted increased evaluations.  The Veteran's representative specifically indicated that the Veteran's left eye scar was currently painful.  Moreover, a January 2008 VA treatment report noted that the Veteran's fasting sugars had increased.  As such, the Veteran must be scheduled for the appropriate VA examination to ascertain the current severity of his residuals of a left eye laceration and diabetes mellitus, type II.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records related to these conditions.

The issue of entitlement to TDIU benefits is inextricably intertwined with Veteran's claims for increased evaluations for residuals of a left eye laceration and for diabetes mellitus, type II.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, service connection is in effect for PTSD, rated 30 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; left upper extremity neuropathy, rated 20 percent disabling; right upper extremity neuropathy, rated 20 percent disabling; left lower extremity peripheral neuropathy involving the posterior tibial nerve associated with diabetes mellitus, type II, rated 10 percent disabling; right lower extremity peripheral neuropathy involving the posterior tibial nerve associated with diabetes mellitus, type II, rated 10 percent disabling; and residuals of laceration to the left eye, right and left lower extremity peripheral neuropathy involving the peroneal nerve associated with diabetes mellitus, type II, and erectile dysfunction associated with diabetes mellitus, type II, all rated noncompensable. The Veteran's combined rating for these disabilities was 70 percent, since May 2004.  See 38 C.F.R. § 4.25 (2010).

Given the passage of time herein, the RO must schedule the Veteran for a current VA examination to ascertain the severity of his service-connected disabilities, and their effect on his ability to obtain and retain gainful employment.  38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities and chronic fatigue, since May 2009.  Regardless of his response, the RO must attempt to obtain updated VA treatment records, since May 2009, from the VA medical center in Iowa City, Iowa.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the existence and etiology of any chronic fatigue disorder found.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of the Veteran's manifestations of fatigue.  The VA examiner should indicate whether the Veteran currently has a chronic fatigue disorder, or merely symptoms of fatigue arising from other chronic disorders.  If a chronic fatigue disorder is identified, the VA examiner must opine as to whether this disorder is related to the Veteran's military service, including his inservice exposure to herbicides, including Agent Orange, or to a service-connected disability.  If the examiner does not find a separate and distinct chronic fatigue disorder, but only symptoms of fatigue, the VA examiner must identify the disorder(s) that cause these symptoms.  A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected residuals of a left eye laceration.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of his residuals of a left eye laceration.  For any scar found, the examiner must identify the length and width of scar, whether it is elevated or depressed on palpation, whether it is adherent to underlying tissue, and whether it is manifested by hypo- or hyper-pigmented skin in an area exceeding six square inches (29 square centimeters); abnormal skin texture in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; whether it is unstable or painful; disfiguring; the skin is indurated and inflexible in an area exceeding six square inches; and results in associated muscle or nerve injury.  The report must be typed.

4.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus, type II requires insulin, restricted diet, regulation of occupational and recreational activities for its control, episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  All complications of the Veteran's service-connected diabetes mellitus, type II, must be reported, along with their symptoms.  The report prepared must be typed.

5.  The Veteran must be afforded the appropriate VA examination(s) to determine the effect of his service-connected disabilities on his ability to obtain and retain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  The report must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case, to include a discussion of 38 C.F.R. § 4.16 (b), must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


